Fourth Court of Appeals
                                       San Antonio, Texas
                                            November 18, 2014

                                           No. 04-14-00780-CV

                                         EX PARTE Ezra DUNN

                                  Original Habeas Corpus Proceeding 1

                                                  ORDER

Sitting:         Catherine Stone, Chief Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        On November 10, 2014, relator filed a pro se petition for writ of habeas corpus. The court
has considered relator’s petition and is of the opinion that relator is not entitled to the relief
sought. Accordingly, the petition for writ of habeas corpus is DENIED. See TEX. R. APP. P.
52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on November 18th, 2014.


                                                                    _____________________________
                                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2014.



                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court




1
 This proceeding arises out of Cause No. 2006EM500229, styled In the Interest of J.E.W., A Child, pending in the
224th Judicial District Court, Bexar County, Texas.